Title: Orders, 14–22 September 1756
From: Washington, George
To: 



Rochelle.
[14, 15, 16, 17, 18, 19, 20, 21, 22 September 1756]Winchester, Tuesday 14th September, 1756.


 

Semnos.
Winchester, Wednesday 15th September, 1756.

George Field, Thomas Nevill, Peter Simmonds, and Thomas Ope, recruited by Captain Mercer, were reviewed, and passed.
 

Trentown.
Winchester, Thursday 16th September 1756.


 


Utica.
Winchester, Friday 17th September, 1756.


 

Vienna.
Winchester, Saturday 18th September, 1756.

The men to parade to-morrow morning at beating the long roll, with their arms and ammunition clean and in good order, and to be marched by the Sergeants of the respective companies to the Fort, there to remain until prayers are over. An orderly Drummer to remain at the Guard-house all night; and to be at the direction of the Sergeant who must be answerable for his neglect of duty. Two Sentrys to be posted at the front of the camp, from the Guard; and the Sergeant to go the visiting rounds every hour, between the reliefs, & see that the Sentries are all alert.
 

Waterford.
Winchester, 19th September 1756.


 

Athlone.
Winchester, Monday 20th September, 1756.

A court martial to sit immediately for trial of Matthew Fling—Captain McNiel, President.
 

Belfast.
Winchester, Tuesday, 21st September 1756.

Morning Orders. Winchester Wednesday 22d September, 1756.
The Court-house to be cleared out immediately, the waggons unloaded, and the ammunition lodged above stairs; Sentries to be posted over it; and the Quarter-master to see the windows secured with green hides. Parole, Cork.
